If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



In re STANLEY JOHN MARX III.


EMELEE DRIER,                                                        UNPUBLISHED
                                                                     July 21, 2022
               Petitioner-Appellee,

v                                                                    No. 359416
                                                                     Manistee Probate Court
STANLEY JOHN MARX III,                                               LC No. 18-000123-MI

               Respondent-Appellant.


Before: GLEICHER, C.J., and GADOLA and YATES, JJ.

PER CURIAM.

        Respondent has been receiving court-ordered mental health treatment for schizophrenia
since April 2018. He unsuccessfully sought discharge from that treatment early in 2021,1 and then
lost his challenge to a new petition for ongoing treatment later in 2021. In his current appeal,
respondent challenges the instructions given to the jury, listed on the jury form, and an answer to
a mid-deliberation question in the latest proceeding. The instructions and the answer comport with
the law and we affirm.

                                       I. BACKGROUND

        Respondent suffers from schizophrenia and has been receiving court-ordered injections
since 2018. He originally received an injection every four weeks, but this was insufficient to treat
his condition. Respondent’s injections were increased to every three weeks. Relevant to this
appeal, the petitioner filed a July 2021 petition for a continuing mental health order, and a jury
trial was conducted to determine whether respondent was “a person requiring treatment.” The


1
 This Court affirmed the probate court’s denial of that petition. In re Stanley John Marx III,
unpublished per curiam opinion of the Court of Appeals, issued November 9, 2021 (Docket No.
356924).


                                                -1-
petitioner presented evidence regarding respondent’s illness, his lack of insight into the illness,
and the possibility that he would be hospitalized without court-mandated out-patient treatment.
Respondent testified that he would continue his treatment if discharged from the court order but
would seek a lower dose to alleviate the medication’s side effects.

       The probate court instructed the jury on the burden of proof and the elements as follows:

       This case involves a petition to determine whether [respondent] is a person
       requiring treatment as defined by the Michigan Mental Health Code. Two
       requirements must be met for you to find that an individual is a person requiring
       treatment.

               First, the person must be mentally ill. Mentally ill means that the person
       suffers from a substantial disorder of thought or mood which significantly impacts
       his judgment, behavior, capacity to recognize reality, or ability to cope with the
       ordinary demands of life.

               However, mental illness is not the only requirement. The second
       requirement is that the person, as a result of mental illness, is subject to one or more
       of the following conditions.

               (A) A person can reasonably be expected within the near future to
       intentionally or unintentionally . . . seriously physically injure himself or another
       person and has engaged in an act or acts or made significant threats that
       substantially support this expectation.

               Or (B) The person is unable to attend to those of his basic physical needs
       such as food, clothing, or shelter, which must be attended to in order for the person
       to avoid serious harm in the near future and the person has demonstrated that
       inability by failing to attend to those basic physical needs.

               Or (C) The person’s judgment is so impaired that he lacks an understanding
       of his need for treatment which has caused him to demonstrate an unwillingness to
       voluntarily participate in or adhere to treatment that is necessary on the basis of
       competent clinical opinion to prevent a relapse or harmful deterioration of his
       condition and presents a substantial risk of significant physical or mental harm to
       himself or to others.

               An individual who meets both requirements is considered to be a person
       requiring treatment.

       The court provided the jury with the following verdict form:




                                                 -2-
The court explained the form to the jury as follows:

              Next is the form of verdict. You can read that form. It states we the jury
       make the following answers to the questions submitted by the Court.

              Question number one. Is [respondent] mentally ill. Yes or no. If your
       answer is no, do not answer any further questions.

               Question number two. As a result of that mental illness, is [respondent]
       subject to one or more of the three conditions listed below. And you can see (A),
       (B) or (C). And those are the three that we discussed in giving you the instructions
       today. And the answer would be yes or no.

       During deliberations, the jury returned with a question: “The last page of instructions,
should it say. ‘We find the Respondent is a person requiring involuntary treatments [sic]. Are we



                                               -3-
deciding mandatory medication with no options by [respondent]?’ ” After consulting with counsel
for both parties, the court recalled the jury to the courtroom and replied:

       [T]he level of input of [respondent] into a prescribed treatment program would not
       be an issue for the jury’s determination. So in other words, the sole function of the
       jury would be to answer the two questions that are on the verdict form.

              Question one, is [respondent] mentally ill. Yes or no. If the answer is no,
       you do not have to answer any further questions.

              And question two is, as a result of that mental illness, is [respondent] subject
       to one or more of the three conditions that are listed below. It’s simply yes or no,
       does he fit into one or more of those criteria.

              And that would be the extent of the jury’s involvement. If the answers are
       both yes, then your verdict would be we find the Respondent is a person requiring
       treatment. If either one is no, then we find the Respondent is not a person requiring
       treatment.

               If you do find that the individual is requiring treatment, then the nature of
       that treatment and the level of the Respondent [sic] is not for the jury’s
       consideration.

       Ultimately, the jury found that respondent was a person requiring treatment and respondent
appealed.

                                         II. DISCUSSION

        We review de novo claims of instructional error, Cox ex rel Cox v Bd of Hosp Managers
for Flint, 467 Mich 1, 8; 651 NW2d 356 (2002), considering the instructions as a whole to ensure
they accurately (even if imperfectly) advise the jury of the law. Case v Consumers Power Co, 463
Mich 1, 6; 615 NW2d 17 (2000). The instructions given in this case conform with the applicable
statute. As such, there was no instructional error.

        MCR 2.512(D)(2)(b) provides that a court must give the relevant model civil jury
instructions if they are applicable, accurately state the applicable law, and are requested by a party.
The verdict form given to the jury in this case restated the relevant jury instruction—M Civ JI
221.01—essentially verbatim. Model Civil Jury Instruction 221.01 provides in relevant part:

             M Civ JI 221.01 Form of Verdict: Mental Illness—Involuntary
       Treatment

                We, the jury, make the following answers to the questions submitted by the
       Court:

                QUESTION NO. 1: Is [name of respondent] mentally ill?

                Answer: ____ (yes or no)


                                                 -4-
               If your answer is “no,” do not answer any further questions.

               QUESTION NO. 2: As a result of that mental illness, is [name of
       respondent] subject to one or more of the three conditions on which I have
       instructed you?

               Answer: ____ (yes or no)

              If your answer is “yes,” your verdict is, “We find that the respondent is a
       person requiring treatment.”

              If your answer is “no,” your verdict is, “We find that the respondent is not
       a person requiring treatment.”

The court’s verbal instructions followed the verdict form and the model jury instruction. And the
verbal instructions, verdict form, and model jury instruction all comport with the applicable statute.
Specifically, MCL 330.1401(1) of the Mental Health Code, MCL 330.1001 et seq., provides in
relevant part:

               As used in this chapter, “person requiring treatment” means (a), (b), or (c):

               (a) An individual who has mental illness, and who as a result of that mental
       illness can reasonably be expected within the near future to intentionally or
       unintentionally seriously physically injure himself, herself, or another individual,
       and who has engaged in an act or acts or made significant threats that are
       substantially supportive of the expectation.

                (b) An individual who has mental illness, and who as a result of that mental
       illness is unable to attend to those of his or her basic physical needs such as food,
       clothing, or shelter that must be attended to in order for the individual to avoid
       serious harm in the near future, and who has demonstrated that inability by failing
       to attend to those basic physical needs.

              (c) An individual who has mental illness, whose judgment is so impaired by
       that mental illness, and whose lack of understanding of the need for treatment has
       caused him or her to demonstrate an unwillingness to voluntarily participate in or
       adhere to treatment that is necessary, on the basis of competent clinical opinion, to
       prevent a relapse or harmful deterioration of his or her condition, and presents a
       substantial risk of significant physical or mental harm to the individual or others.

         The probate court instructed the jury as required: consistent with the statute and the model
civil jury instruction. There is no error for this Court to remedy.

        However, respondent contends that the court should have informed the jury that the statute
does impose involuntary treatment when the jury submitted a question mid-deliberations. The
term “involuntary” is included in the title of the model jury instruction and was included in the
heading on the jury verdict form. But the word “involuntary” does not appear in the text of the
statute. Rather, MCL 330.1401(1)(c) refers to a person who “demonstrate[s] an unwillingness to


                                                 -5-
voluntarily participate in” necessary treatment. This phrase implies that the court is ordering
involuntary treatment. That part of the statute was read to the jury word for word and was included
verbatim in the jury verdict form. Ultimately, the Legislature chose to use the term “person
requiring treatment,” not “person requiring involuntary treatment.” The probate court instructed
the jury as required.2

       We affirm.



                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Michael F. Gadola
                                                            /s/ Christopher P. Yates




2
 As the court instructed the jury as required by the Legislature, its answer to the jury’s mid-
deliberation question was neither “slanted” nor prejudicial.


                                               -6-